Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 10/25/2021 without traverse of Invention I, claims 1-15 for further examination. Claims 16-20 are withdrawn.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US Patent Application Publication No.2005/0075539 A1).
Regarding claim 1, Schulz teaches a video scope, in particular video mediastinoscope, comprising an elongated rigid shaft (shaft 1 Fig.1 [0020]), and a handle detachably attached to a proximal end section of the shaft (handle 4 Fig.1 detachably attached [0029] to a proximal end section of the shaft Fig.1),
(objective 6 Fig.1) and an electronic image sensor (image sensor 7 Fig.1),
Wherein the optic shaft and a plug connector housing (overall housing/structure surrounding an end of an detachable electrical cable, since shaft 1 and handle 4 is detachable [0024] [0029], electrical cable connection 8 is connecting to processing unit 9 [0025], it is understood in the art of imaging that a plug connector housing is present at proximal end of electrical cable 8 to provide connection with processing unit 9) arrange at a proximal end of the optic shaft from a hermetically sealed unit enclosing the imaging optics and the image sensor ([0024] [0029] Fig.1), and
Wherein the handle comprises a handle housing (Fig.1) in which an electronics unit (processing unit 9 Fig.1) is accommodated,
Wherein the electronics unit is hermetically sealed ([0028]).
Regarding claim 2, Schulz teaches wherein that the shaft of the video endoscope (1) comprises a longitudinally slotted shaft tube (outer tube 2 Fig.1) and that the optics shaft is rigidly connected to the shaft tube (inner tube 3 is fixed (e.g. remain stationary in relation to outer tube) to outer tube 2, via for example an annular carrier 15 in [0026] as seen in Fig.1-2, and attaching to seal member 20 21 [004-29]).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Eisele (US Patent Application Publication No.2014/0206939 A1).
Regarding claim 3, Schulz teaches limitation recites above, and that it is understood in the art of imaging that a plug connector housing is present at proximal end of electrical cable 8 to provide connection with processing unit 9, however, Schulze does not explicitly exhibit the detail inside a plug connector housing (e.g. at least one plug connector is hermetically integrated into the plug connector housing).
 Eisele in the art of endoscopic imaging, discloses the detail of establishing electrical connection between an attachment 20 to a head piece 11 [0039] Fig.1, in which the head piece 11 include a plug connector 13 in Fig.1, and the connector is hermetically integrated into plug connector housing [0043].   
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Schulz, to integrate at least one plug into a plug housing in a hermetically manner as recited in claim 3, such as taught by Eisele, to yield a predictable result of protecting electronic from fluid or provide the advantage of component being autoclavable [0015].

Regarding claim 4, Schulz teaches limitation recites above, and the electronic unit (processor unit 9) is surrounded with a casing (as seen in Fig.1), and that it is understood in the art of imaging that at least a plug is present to enable the connection 
Eisele in the art of endoscopic imaging, discloses the detail of establishing electrical connection between an attachment 20 to a head piece 11 [0039] Fig.1, in which the head piece 11 include a plug connector 13 in Fig.1, and the connector is hermetically integrated into plug connector housing [0043].   
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Schulz, and apply the same method of hermetically integrating connector into a housing such as taught by Eisele, to integrate at least one plug connector to a casing which include electronics as recited in claim 4, , to yield a predictable result of protecting electronic from fluid or provide the advantage of component being autoclavable [0015].

Regarding claim 5, Schulz in view of Eisele teaches limitation stated above, further, Schulz teaches wherein the electronics unit (9) and the handle housing are detachably attached to a head piece of the shaft (head piece at proximal end of the shaft 1 Fig.1 which includes additional component such as seal 20 21, the head piece of the shaft is detachable [0029], see annotated Fig.1 below) of the video endoscope.

    PNG
    media_image1.png
    421
    1257
    media_image1.png
    Greyscale

Annotated Fig.1


Regarding claim 6, Schulz in view of Eisele teaches limitation stated above, further, Schulz teaches wherein the handle housing (structure of handle 4 that surrounding processor 9 and 10, control unit 16/power supply unit 18 Fig.1)  is detachably (before assembling components of handle, or after disassembling the handle) fixed (when components of handle are assembled such as Fig.1) to the electronics unit and electronics unit is detachably fixed to the head piece (processor 9 in handle 4 having detachable electrical connection with cable 8 of shaft 1, cable 8 extends within head piece seen in annotated Fig.1 above, thus electronic unit detachably fixed to the head piece) with at least one fixation element (seal 21 or 20 which position the head piece in place to from a connection thus fixing a position, or plug connector of Eisele), the at least one first fixation element (seal 21/20 or plug connector) being accessible only when the handle housing has been detach from the electronic unit (can be access when the structure surrounding processor 9 and 10 is removed by disassembling).


Claims 7-15 rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Eisele, further in view of Krupa (US Patent Application Publication No.2008/0114207 A1).
Regarding claims 7-8, Schulz in view of Eisele teaches limitation stated above, Schulz teaches using LED at distal end as illumination means [0026], however, does not disclose a light guide transmitting illumination generated by light source outside the optic shaft to the distal end of the shaft.
Krupa in the art of detachable endoscope teaches an endoscope comprising handle 10 detachable to shaft 20 [0032], and an alternative method for illuminating a detachable endoscope comprises a light source arranged outside of a shaft (light source provide light transmitted using the light guide 60 Fig.12B), the shaft of the endoscope comprising at least one light guide [0042] for transmitting illumination radiation generated by the light source to a distal end section of the shaft ([0032] [0040-42]), and proximal end section of the at least one light guide being optically coupled to the light source [0040-44] and embedded in a sealing compound [0032].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Schulz and Eisele to use light guide to transmit illumination radiation generated by a light source to deliver light to a distal end section of the shaft, and light guide embedded in a sealing compound such as that taught by Krupa, to yield a predictable result of provide an alternative way of illuminating distal end of an endoscope and prevent gas/liquid leak [0032].

Regarding claims 9-10, Schulz, Eisele, and Krupa teaches limitation stated above, further, Schulz teaches the handle housing comprises at least one control element (control unit 16 Fig.1) electrically connected to the electronics unit or to the electronic image sensor or to the light source ([0026-32]).
Regarding claims 11-12, Schulz, Eisele, and Krupa teaches limitation stated above, further, Schulz teaches wherein the shaft of the video endoscope and the handle attached to the shaft forms a sealed unit [0008], claim 5.
Regarding claims 13-15, Schulz, Eisele, and Krupa teaches limitation stated above, further, Schulz teaches wherein the video endoscope is configured to be autoclavable [0008], claims 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795